DETAILED ACTION
1	This action is responsive to the amendment filed on February 03, 2022.
2	The terminal disclaimer filed on 02/03/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. copending application No. 16/979,573  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3	Claims 1-15 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (JP 2005 239626 A) teaches a gel-like temporary hair dye composition comprising carbon black, ethanol in the amount of 30%, dialkylaminoethyl methacrylate polymer (Yuka Former 301) and purified water balance (51.05%) (see English translation of the JP Patent No. 2005 239626 A, page 6, Example 4). However, the closest prior art of record (JP’ 626 A) does not teach or disclose a dispersion liquid for cosmetics wherein the ratio of water to total solvents is 30 to 95% (0.3/0.95) by mass as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of cosmetic formulation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761